ORDER
PER CURIAM
Barbara Spencer appeals from the order of the Labor and Industrial Relations Commission (“Commission”) denying her claim for unemployment benefits after her termination from Mary’s Credit Operations, Inc. because of misconduct connected with work. We affirm.
We have reviewed the briefs of the parties and the record on appeal. The evidence in support of the Commission’s order was not insufficient. No error of law appears. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the Commission’s order pursuant to Rule 84.16(b).